Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/21 has been entered.
 					Previous Rejections
Applicants' arguments, filed 12/14/21 have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 10 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tolleth et al. (WO 2014/011676) in view of Salaspuro et al. (WO/0236098A1, ‘098), Salaspuro et al. (REMOVAL OF ACETALDEHYDE FROM SALIVA BY A SLOW-RELEASE BUCCAL TABLET OF L-CYSTEINE) and further in view of Linneberg et al. (Clinical and Experimental allergy, 38, 145-151, presented in IDS), Linneberg et al. (Clinical & Experimental Allergy, 40, 123–130) and Chu et al. (CN101986876A).
Tolleth teaches prevention of alcohol reactions with dietary supplements and includes L-cysteine as a component, see title and abstract. Tolleth teaches alcohol flushing includes flushing of facial skin, dizziness, nausea etc., see page 1, [0003]. Use of alcohol results into acetaldehyde, which is as toxic as ethanol, see [0004 and 0005]. The composition taught reduces alcohol reaction that is aldehyde in tissues and body fluids, see page 3, [0008 and 0009]. The reference teaches increase in glutathione reduces aldehyde and further teaches use of L-cysteine can be used, see page 4, [0020]. The amount of L-cysteine can be about 300mg, see [0020]. The reference teaches that the present invention can comprise establishment of a daily dose over a period, e.g. 3 days, 5 days, 10 days, 14 days, 21 days, 30 days, or longer, and administering a supplemental dosage between 10 minutes and 1-hour prior consumption of ethanol by the human adult, see [0027]. Tolleth teaches use of N-acetyl cysteine ranging from 100mg to 600mg N-acetyl cysteine, see [0027]. Tolleth also teaches that L-cysteine increases glutathione and the amount of n-acetyl cysteine can range from about 10 mg to about 2000 mg or from about 100 mg to about 500 mg, see [0072], [0073]. Tolleth teaches L-cysteine ranges from about 10 mg to about 2000 mg or from about 50 mg to about 1000 mg, or from about 100 mg to about 500 mg, or from about 200 mg to about 500 mg, or from about 500 mg to about 1000 mg. In another 
Tolleth does not teach slow- release of cysteine in the formulation.
Salaspuro et al.’098 teaches acetaldehyde build up with the consumption of alcohol, see page 2, lines 5-7. According to Salaspuro alcohol consumption causes physiological hangover and cysteine has been used to decrease acetaldehyde, see lines 27-30 and 31 on page 2 and see page 7 for the use of L-cysteine. Pharmaceutical preparations like tablets can be made by using the known excipients such as alginates, chitosans, polyethylene glycols and carbomers, see page 9, last paragraph. Gel formulation for prolonged and long-acting can be made, see page 11, first paragraph. The dosage amount ranges from 50-500 mg of acetaldehyde-binding agent (which includes L-cysteine) and the dosage can be renewed from 4 to 10 intervals, or 6-8 hours, see page 11, last paragraph.
While ‘098 teaches use of excipients such as carbomers, alginates and chitosan, and teaches gel formulation of prolong and long acting can be formed, the reference does not characterize the release to be slow of cysteine.
Salaspuro et al. teaches slow-release of cysteine as discussed below:
Salaspuro et al. teaches that cysteine, a non-essential amino acid, has been shown to be able to react covalently with acetaldehyde to form 2-methylthiazolidine-

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the excipients as carbomers, alginates, chitosan and polyethylene glycols as taught by Salaspuro et al. into the composition of Tolleth et al. One of ordinary skill would have been motivated to do so because Tolleth et al. teaches prevention of alcohol reactions with dietary supplements that includes L-cysteine as a component, wherein the alcohol flushing includes flushing of facial skin, dizziness, nausea and Salaspuro et al. teaches use of slow-release long lasting gel forming excipients including alginate, chitosan and carbomers for decreasing toxic acetaldehyde formation due to alcohol with the help of cysteine. One of ordinary skill would have been further motivated to use the slow-releasing cysteine into the composition of Tolleth et al. for removing potential carcinogenic effects of topical acetaldehyde produced during alcohol consuming by using cysteine-containing formulation motivated by the teachings of Salaspuro et al.
Linneberg et al.’38 teaches prevalence of self-reported hypersensitivity symptoms following intake of alcoholic drinks, see title.
 Linneberg teaches alcohol flushing and alcohol induced hypersensitivity (asthma) due to acetaldehyde generated by alcohols).
Chu et al. teaches decrease in acetaldehyde is linked with the prevention of local skin allergy and headache associated with increased acetaldehyde as discussed below: Chu et al. teaches drink formula capable of moderating liquor and neutralizing liquor and production process thereof, see title. Chu et al. teaches the drink can accelerate the human body to decompose acetaldehyde to rapidly discharge the acetaldehyde out of the body, thereby preventing people from generating drunk symptoms, such as headache, giddiness, local skin allergy, gastroenteritis and the like and achieving the goals of moderating and neutralizing the liquor, see abstract.
Therefore, based on the teachings of Linneberg et al. and Chu et al., one of ordinary skill would have expected prevention and treatment of alcohol flushing and alcohol-induced hypersensitivity reactions by using cysteine of Tolleth et al. with a reasonable expectation of success.
Applicant argues that the Examiner cites Tolleth as disclosing L-cysteine which is used for increasing glutathione concentration in the subject. Tolleth at paragraph
[0020] discloses that L-cysteine is included in the amount of from about 200 mg to about 600 mg, or from about 300 mg to about 500 mg. Such an amount is much greater than the claimed amount of 5-100 mg. As Tolleth teaches that L-cysteine should be included in re Ratti, 270 F.2d 810,
813, 123 USPQ 349, 352 (CCPA 1959).
These arguments are not persuasive because Tolleth as discussed above also teaches L-cysteine ranges from about 10 mg to about 2000 mg or from about 50 mg to about 1000 mg, or from about 100 mg to about 500 mg, or from about 200 mg to about 500 mg, or from about 500 mg to about 1000 mg. In another embodiment the amount of L-cysteine in the supplement is about 500 mg. In another embodiment the amount of L-cysteine in the supplement is about 300 mg, see [0077] and [0097]. The amount taught for L-cysteine overlaps with the claimed amount and thus creates a case of obviousness because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. MPEP 2144.05 A. 
Regarding claim 21, Applicant argues that Tolleth requires nicotinamide, pantothenic and N-acetylcysteine in its composition (claim 1 of Tolleth) while claim 21 excludes such essential elements of Tolleth’s composition. Therefore, Applicants submitted that claim 21 is distinguished over the combined teachings of the cited
references. In addition, Applicant submitted that one skilled in the art would not modify the composition of Tolleth to remove such essential elements to arrive at the claimed composition. MPEP 2143.01(V) indicates that if a proposed modification would render 
These arguments are not persuasive because as discussed in the rejections above, L-cysteine ranges from about 10 mg to about 2000 mg or from about 50 mg to about 1000 mg, or from about 100 mg to about 500 mg, or from about 200 mg to about 500 mg, or from about 500 mg to about 1000 mg. In another embodiment the amount of L-cysteine in the supplement is about 500 mg. In another embodiment the amount of L-cysteine in the supplement is about 300 mg, see [0077] and [0097]. The amount taught for L-cysteine overlaps with the claimed amount and thus creates a case of obviousness because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. MPEP 2144.05 A. Based on
the guidance provided by Salaspuro et al., one of ordinary skill would utilize L-cysteine
only as Salaspuro ‘098 teaches that alcohol consumption causes physiological
hangover and cysteine have been used to decrease acetaldehyde. Therefore, it would be within purview of an artisan to use only L-cysteine for treating acetaldehyde -binding.

Claims 1-3, 5, 10 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Salaspuro et al. (WO/0236098A1, ‘098) in view of Hersh (USP 5,922,346), Salaspuro et al. (REMOVAL OF ACETALDEHYDE FROM SALIVA BY A SLOW-RELEASE BUCCAL TABLET OF L-CYSTEINE) and further in view of Linneberg et al. (Clinical and Experimental allergy, 38, 145-151, presented in IDS), Linneberg et al. (Clinical & Experimental Allergy, 40, 123–130) and Chu et al. (CN101986876A).
Salaspuro et al.’098 teaches acetaldehyde build up with the consumption of alcohol, see page 2, lines 5-7. According to Salaspuro alcohol consumption causes physiological hangover and cysteine has been used to decrease acetaldehyde, see lines 27-30 and 31 on page 2 and see page 7 for the use of L-cysteine. Pharmaceutical preparations like tablets can be made by using the known excipients such as alginates, chitosans, polyethylene glycols and carbomers, see page 9, last paragraph. Gel formulation for prolonged and long-acting can be made, see page 11, first paragraph. The dosage amount ranges from 50-500 mg of acetaldehyde-binding agent (which includes L-cysteine) and the dosage can be renewed from 4 to 10 intervals, or 6-8 hours, see page 11, last paragraph.
While Salaspuro teaches L-cysteine can range from 50-500 mg, the reference does not teach the claimed amount.
Hersh, like Salaspuro, is directed to compositions and methods for reducing toxicants resulting from tobacco consumption by administering concurrently therewith a composition comprising cysteine. Hersh teaches that cysteine may be used in amounts between 1-10 mg. Such amounts are taught as sufficient to provide antioxidant benefit, see column 11, lines 20-25, claims 9, 12, 15, 17 and 19. 

While ‘098 teaches use of excipients such as carbomers, alginates and chitosan, and teaches gel formulation of prolong and long acting can be formed, the reference does not characterize the release to be slow of cysteine.
Salaspuro et al. teaches slow-release of cysteine as discussed below:
Salaspuro et al. teaches that cysteine, a non-essential amino acid, has been shown to be able to react covalently with acetaldehyde to form 2-methylthiazolidine-
4-carboxylic acid thereby cysteine could prevent acetaldehyde to interact with cellular proteins and DNA, which might interfere with normal cellular functions including acetaldehyde-induced carcinogenesis. The aim of the study was to examine the ability of L-cysteine, which was slowly released from a special drug formulation, to bind salivary acetaldehyde in the oral cavity after the ingestion of a dose use the potential carcinogenic effects of topical acetaldehyde in the upper gastrointestinal tract, see the whole article. The reference teaches use of carbomer and cellulose as excipients, see the whole article.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the excipients as carbomers, alginates, chitosan and polyethylene glycols as taught by Salaspuro et al. into the 
Linneberg et al.’38 teaches prevalence of self-reported hypersensitivity symptoms following intake of alcoholic drinks, see title.
Linneberg, ‘40 teaches alcohol-induced asthma (an allergy) and ﬂushing have been shown to be because of a single nucleotide polymorphism (SNP), the acetaldehyde dehydrogenase 2 (ALDH2) causing decreased acetaldehyde (the metabolite of ethanol) metabolism and high levels of histamine, see abstract. (Thus, Linneberg teaches alcohol flushing and alcohol induced hypersensitivity (asthma) due to acetaldehyde generated by alcohols).
Chu et al. teaches decrease in acetaldehyde is linked with the prevention of local skin allergy and headache associated with increased acetaldehyde as discussed below: Chu et al. teaches drink formula capable of moderating liquor and neutralizing liquor and production process thereof, see title. Chu et al. teaches the drink can accelerate the human body to decompose acetaldehyde to rapidly discharge the acetaldehyde out of the body, thereby preventing people from generating drunk symptoms, such as 
Therefore, based on the teachings of Linneberg et al. and Chu et al., one of ordinary skill would have expected prevention and treatment of alcohol flushing and alcohol-induced hypersensitivity reactions by using cysteine of Salaspuro et al. with a reasonable expectation of success because Salaspuro teaches L-cysteine to be acetaldehyde binding.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612